Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see REMARKS, filed July 20, 2021, with respect to claims 1-9 and 14-22 have been fully considered and are persuasive.  The U.S.C. 103 rejection of claims 1-9 and 14-22 has been withdrawn. 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nathaniel Lucek (60766) on July 25, 2021.





1. (Currently Amended) A method comprising: 
receiving a hotspot location at a processor; 
biasing, using the processor, a placement of pattern-to-design alignment targets in one
of a plurality of blocks in an image frame of a die using a design file such that the pattern-to- design alignment targets include the hotspot location in one of the pattern-to-design alignment targets, wherein the biasing includes moving at least one of the pattern-to-design alignment targets from one of the blocks without the hotspot location to one of the blocks with the hotspot location; 
evaluating, using the processor, the pattern-to-design alignment targets for repetitive
patterns, and 
reducing a care area size based on the pattern-to-design alignment target with the
hotspot location.
14. (Currently Amended) A system comprising: 
a stage that holds a wafer; 
an electron beam source that directs an electron beam at the wafer; 
a detector configured to receive the electron beam reflected from the wafer; and 
a processor in electron communication with the detector, wherein the processor 
is configured to: 
receive a hotspot location; 
bias a placement of pattern-to-design alignment targets in one of a plurality of
blocks in an image frame of a die of the wafer using a design file such that
the pattern-to-design alignment targets include the hotspot location in one
of the pattern-to-design alignment targets, wherein the bias includes
moving at least one of the pattern-to- design alignment targets from one of
the blocks without the hotspot location to one of the blocks with the
hotspot location; 
evaluate the pattern-to-design alignment targets for repetitive patterns; and reduce a care area size based on the pattern-to-design alignment target with the hotspot location.

Allowable Subject Matter
Claims 1-9 and 14-22 are allowed, and are renumbered claims 1-7, 9-17, 8 and 18, respectively.
The following is an examiner’s statement of reasons for allowance:
Consider claims 1 and 14, the most relevant prior art of record, Chen et al. (US 2019/0318471 A1) and Kulkarni et al. (US 2007/0230770 A1), in view of Volk et al. (US 2005/004774 A1), and in further view of Kotaki et al. (US 2011/0285839 A1), fails to specifically show, disclose, or suggest evaluating the pattern-to-design alignment targets for repetitive patterns, and reducing a care area size based on the pattern-to-design alignment target with the hotspot location.
Chen et al. show and disclose a method {a system} comprising: receiving a hotspot location at a processor (the processor 130 of the defect detecting system 100 extracts a plurality of hot spots from a design of a semiconductor product to define a hot spot map comprising a plurality of hot spot groups [paragraph 24]); biasing, using the processor, pattern-to-design alignment targets in an image frame to 5include the hotspot location in one of the pattern-to-design alignment targets; and evaluating, using the processor, the pattern-to-design alignment targets (during runtime, the processor 130 acquires a plurality of defect images obtained by the inspection tool performing hot scans on a wafer manufactured with the design and aligns the hot spot map to each of the defect images so as to locate the hot spot groups in each defect image; hot spot defects in each defect image are detected by dynamically mapping the hot spot groups located in each defect image to a plurality of threshold regions  [paragraphs 29, 30, 59, 63]).

Volk et al. show and disclose biasing, using the processor, a placement of pattern-to-design alignment targets such that the pattern-to-design alignment targets include the hotspot location in one of the pattern-to-design alignment targets (Determining the placement of the pattern may include laterally translating the pattern, rotating the pattern, scaling the pattern, or any combination thereof; determining the placement of the pattern may include determining the placement of the critical portions of the pattern with respect to locations of defects on the specimen [paragraph 126]).
Kotaki et al. show and disclose wherein the biasing includes moving at least one of the pattern-to-design alignment targets from one of the blocks without the hotspot location to one of the blocks with the hotspot location (move the stage in accordance with the defect position information stored in the recipe file, a nondefective reference pattern will come into a field of view of the SEM; reference pattern refers to a region in which the same circuit pattern as that of a defective section is formed and no defects are present; next the stage is further moved on the basis of the stored defect position information in the recipe file of the storage unit 116 so that a target defect on the wafer 106 comes into an imaging field of view of the SEM, and then a low-magnification defect image 302 is acquired by low-magnification imaging;  extracted image is next used as a searching template 305, then a pattern-matching program stored in a pattern-matching block 1144 of the program memory 114 is executed with the searching template 305 and low-magnification defect image 302 as inputs [paragraphs 56-59]).
Chen et al. and Kulkarni et al., as modified by Volk et al. and Kotaki et al., however, lack the claimed feature of reducing a care area size based on the pattern-to-design alignment target with the hotspot location, therefore this limitations, in conjunction with the other limitations recited in claims 1 and 14, are novel and unobvious over Chen et al., Kulkarni et al., Volk et al. and Kotaki et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME M HOLLIDAY whose telephone number is (571)272-8618.  The examiner can normally be reached on Monday-Friday, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAIME M HOLLIDAY/Examiner, Art Unit 2641